DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/18/2020 has been entered.
Response Status
The present application in the remarks relies on the pre-grant publication for identifying support for the submitted amendments. This is improper, as the pre-grant publication is not part of the originally filed disclosure. Further, the response lists twenty-paragraphs of the pre-grant publication in a general manner. Complete responses need to rely on the originally filed disclosure with specific citations to all amendments. 
Claim Status
Claims 1 and 16-17 have been amended. Claims 3-4, 6, 11-14 have been indirectly amended by virtue of dependency. Claim 18 is new. Claims 2, 5, 7-10 and 15 have been canceled. 


Claim Objections
Claims 16-17 are objected to because of the following informalities:  applicant is advised that all deletions should be indicated in the claims using double brackets for words having five or fewer consecutive characters, strikethroughs are appropriate when the words contain more than five. See MPEP 608.01(q). 
Claims 1, 4, and 17 are objected to because of the following informalities:  the claims recite “and/or” this poses an issue as to whether the claim is inclusive (and) or in the alternative (or), for purposes of examination the limitation is interpreted in the broadest sense as being in the alternative. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a disengagement member in claims 1, 3, 6, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, 11-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The extensive amendments made in claims 1, 16, and 17 are not supported in the originally filed specification. The extensive details are not disclosed in the 
Further claim 3 pertains to the embodiment of Figure 4 however, claim 1 is towards the embodiments of Figures 2-3. This is a mixing of embodiments is not disclosed by the specification and not supported by the drawings (as the horizontal passage regions are in Figures 2-3, however the passages are vertical in orientation in Figure 4).
Further claim 11 pertains to the embodiments of Figures 5-6, however, claim 1 is towards the embodiments of Figures 2-3. This is a mixing of embodiments is not disclosed by the specification and not supported by the drawings (as the horizontal passage regions are not depicted in chimney, however the passages are vertical in orientation in Figures 5-6). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 11-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The extensive amendments made in claims 1, 16, and 17 are not supported in the originally filed specification. The extensive details are not disclosed in the 
Further claim 3 pertains to the embodiment of Figure 4 however, claim 1 is towards the embodiments of Figures 2-3. This is a mixing of embodiments is not disclosed by the specification and not supported by the drawings (as the horizontal passage regions are in Figures 2-3, however the passages are vertical in orientation in Figure 4). Thus, it is impossible for claim 3 to have all of the limitations of claim 1 and therefore is indefinite. 
Further claim 11 pertains to the embodiments of Figures 5-6, however, claim 1 is towards the embodiments of Figures 2-3. This is a mixing of embodiments is not disclosed by the specification and not supported by the drawings (as the horizontal passage regions are not depicted in chimney, however the passages are vertical in orientation in Figures 5-6). Thus, it is impossible for claim 11 to have all of the limitations of claim 1 and therefore is indefinite. 
By virtue of dependency claims all claims are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over West (2,880,146) in view of McDonald et al. (4,261,298), hereafter referred to as “McDonald.”
Regarding Claim 1: West teaches a device (11) for the exchange of heat between a first fluid (in 12 via 16, feed water, Column 2, lines 4-10) intended to be vaporized and a second fluid (steam, Column 2, lines 17-21) intended to be cooled and/or condensed (in pipes 22), comprising:
-    a shell (12) defining an interior volume to receive the first fluid extending along a longitudinal axis (see Figure 1);

-    a disengagement member (28), able to perform liquid vapor separation in the fluid carried from the interior volume (Column 2, lines 29-35), the disengagement member (28) being arranged above the tube bundle (22). 
West fails to teach wherein, in at least one same plane perpendicular to the longitudinal axis, the disengagement member includes at least a first horizontal fluid passage region of the fluid carried from the interior volume, a separate second horizontal fluid passage region of the fluid carried from the interior volume, and at least one intermediate region preventing fluid carried from the interior volume from passing, the first horizontal fluid passage region, the second horizontal fluid passage region and the intermediate region being located in said same plane perpendicular to the longitudinal axis, wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall and the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall, each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall extending horizontally in said same plane perpendicular to the longitudinal axis, wherein, for each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall, the horizontal open-worked partition wall comprises a superior face and an opposed inferior face, said horizontal open-worked partition wall presenting a plurality of through-openings crossing the superior face and the opposed inferior face and a plurality of solid areas defined between the plurality of 
McDonald teaches a disengagement member (64), able to perform liquid vapor separation in the fluid carried from an interior volume (within 11), in at least one same plane perpendicular to the longitudinal axis, the disengagement member (64) includes (see annotated Figure below) at least a first horizontal fluid passage region of the fluid carried from the interior volume, a separate second horizontal fluid passage region of the fluid carried from the interior volume (within shell 11), and at least one intermediate region preventing fluid carried from the interior volume from passing (the solid walls of 64, see annotated Figure below), the first horizontal fluid passage region, the second horizontal fluid passage region and the intermediate region being located in said same plane perpendicular to the longitudinal axis, wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall and the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall (64 allows fluid to pass, Column 4, lines 25-30), each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall extending horizontally in said same plane perpendicular to the longitudinal axis, wherein, for each of said first horizontal open-worked partition wall and said second horizontal open-worked partition wall, the horizontal open-worked partition wall comprises a superior face and an opposed inferior face, said horizontal open-worked partition wall presenting a plurality of through-openings crossing the superior face and the opposed inferior face 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above features to a disengagement member to the structure of West as taught by McDonald in order to advantageously separate liquid and vapor while being able to return the separated liquid to the bottom of the shell to maintain liquid levels, removes contaminants and only have vapor exit (see McDonald, Column 3, lines 26-30 and Column 5, lines 53-68). 



    PNG
    media_image1.png
    951
    934
    media_image1.png
    Greyscale


Regarding Claim 4: West in view of McDonald further teaches wherein the fluid passage regions (see annotated Figure of McDonald above) are spaced apart horizontally and/or vertically (see annotated Figure of McDonald above).
Regarding Claim 6: West in view of McDonald further teaches wherein the disengagement member (64 of McDonald) comprises at least a third horizontal fluid 
Regarding Claim 12: West further teaches wherein, in the plane perpendicular to the longitudinal axis, the tube bundle (22) defines a horizontally elongate envelope (see Figures 1 and 2, 22 into plane in Figure 2 and along axis in Figure 1).
Regarding Claim 13: West further teaches comprising an inlet  (line 16) for introducing the first fluid into the interior volume (see Figure 1), the introduction inlet emerging in the bottom of the interior volume (bottom of shell 12), in a lower part of the shell (see Figure 2).
Regarding Claim 16: West in view of McDonald further teaches wherein in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall defining the first horizontal fluid passage region and the second open-worked partition wall defining the second horizontal fluid passage region are partly vertically superposed, an horizontal part of the first horizontal open-worked partition wall and an horizontal part of the second horizontal open-worked partition wall facing each other vertically, the at least one intermediate region comprising a solid wall, said solid wall connecting the first horizontal fluid passage region open-worked partition wall to the second horizontal open-worked partition wall (see the annotated Figure of McDonald above).
Regarding Claim 17: West teaches a device (11) for the exchange of heat between a first fluid (in 12 via 16, feed water, Column 2, lines 4-10) intended to be 
-    a shell (12) defining an interior volume to receive the first fluid extending along a longitudinal axis (see Figure 1);
-    a tube bundle (22) arranged inside the shell (12), the tube bundle (22) extending longitudinally in the interior volume to receive the second fluid (see Figure 1);
-    a disengagement member (28), able to perform liquid vapor separation in the fluid carried from the interior volume (inside 12, Column 2, lines 29-35), the disengagement member (28) being arranged above the tube bundle (see Figure 2).
West fails to teach wherein, in at least one same plane perpendicular to the longitudinal axis, the disengagement member includes at least a first horizontal fluid passage region of the fluid carried from the interior volume, a second horizontal fluid passage region of the fluid carried from the interior volume and a third horizontal fluid region of the fluid carried from the interior volume which are separate, the disengagement member further comprising at least a first intermediate region preventing fluid carried from the interior volume from passing and a second intermediate region preventing fluid carried from the interior volume from passing, 
wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall, the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall, and the third horizontal fluid passage region is defined by a third horizontal open-worked partition wall, the first horizontal open-worked partition wall, the second open-worked partition wall and the third open-worked partition wall each extending horizontally in said same

wherein, for each of said first horizontal open-worked partition wall, second horizontal open-worked partition wall and third horizontal open-worked partition wall, the horizontal open- worked partition comprises a superior face and an opposed inferior face, the horizontal open-worked partition wall presenting a plurality of through-openings crossing the superior face and the opposed inferior face and a plurality of solid areas defined between the plurality of through- openings,
wherein the first intermediate region is formed by a first tilted solid wall connecting the first horizontal open-worked partition wall and the second horizontal open-worked partition wall and the second intermediate region is formed by a second tilted solid wall connecting the second horizontal open-worked partition wall and the third horizontal open-worked partition wall, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third horizontal open-worked partition wall are located at a first height and the second open-worked partition wall is located at a second height above the first height, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third open-worked partition wall region define an intermediate space between them, the second horizontal open-worked partition wall covering the intermediate space, and 
wherein, in said same plane perpendicular to the longitudinal axis, a width of the second horizontal open-worked partition wall is greater than a width of the intermediate space.


wherein the first horizontal fluid passage region is defined by a first horizontal open-worked partition wall, the second horizontal fluid passage region is defined by a second horizontal open-worked partition wall, and the third horizontal fluid passage region is defined by a third horizontal open-worked partition wall, the first horizontal open-worked partition wall, the second open-worked partition wall and the third open-worked partition wall each extending horizontally in said same
plane perpendicular to the longitudinal axis (see annotated Figure below), 
wherein, for each of said first horizontal open-worked partition wall, second horizontal open-worked partition wall and third horizontal open-worked partition wall, the horizontal open- worked partition comprises a superior face and an opposed inferior face, the horizontal open-worked partition wall presenting a plurality of through-openings crossing the superior face and the opposed inferior face and a plurality of solid 
wherein the first intermediate region is formed by a first tilted solid wall connecting the first horizontal open-worked partition wall and the second horizontal open-worked partition wall and the second intermediate region is formed by a second tilted solid wall connecting the second horizontal open-worked partition wall and the third horizontal open-worked partition wall, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third horizontal open-worked partition wall are located at a first height and the second open-worked partition wall is located at a second height above the first height, wherein, in said same plane perpendicular to the longitudinal axis, the first horizontal open-worked partition wall and the third open-worked partition wall region define an intermediate space between them, the second horizontal open-worked partition wall covering the intermediate space (64 allows fluid to pass, see separate sections in the annotated Figure below, Column 4, lines 25-30), and wherein, in said same plane perpendicular to the longitudinal axis, a width of the second horizontal open-worked partition wall is greater than a width of the intermediate space (see separate sections in the annotated Figure below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the above features to a disengagement member to the structure of West as taught by McDonald in order to advantageously separate liquid and vapor while being able to return the separated liquid 


    PNG
    media_image1.png
    951
    934
    media_image1.png
    Greyscale

Regarding Claim 18: West in view of McDonald further teaches wherein said solid wall is a tilted solid wall (see annotated Figure of McDonald above).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over West (2,880,146) in view of McDonald et al. (4,261,298), hereafter referred to as “McDonald,” as applied to claim 1 above, and further in view of Ragi et al. (5,531,266), hereafter referred “Ragi.”
Regarding Claim 14: Gilbert fails to teach a hydrocarbon liquefaction installation, comprising at least one liquefaction train, the liquefaction train comprising a device according to claim 1. 
Ragi teaches a hydrocarbon liquefaction installation, comprising at least one liquefaction train (Column 3, Lines 49-59). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an inlet for introducing the first fluid into the interior volume, the introduction inlet emerging in the bottom of the interior volume, in a lower part of the shell to the structure of West modified supra as taught by Ragi in order to advantageously provide to use the apparatus in a process for hydrocarbons (see Ragi, Column 3, lines 49-59).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6, 11-14, and 17-18 are  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roffler (3,472,209).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763